           Case 1:19-cv-08332-PKC Document 30 Filed 01/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
HAMY ANTHONY HAI,
                                                                     19-cv-8332 (PKC)
                          Plaintiff,

                                                                         ORDER


                 -against-

FIRST DATA CORPORATION, et al.,

                           Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                 Counsel for defendants does not help his plea for a 90-day extension of the

discovery period by attempting to justify it “to account for lost time pre-mediation, and to provide

additional time for settlement discussions before the need to take depositions.” Let me explain

why. The case was referred to mediation on November 18, 2019 and by December 20, 2019 the

mediator had conducted a session with the parties and issued his/her final report closing the

reference. That was 32 days but more importantly no stay was in place and if the parties had

asked for one it likely would have been denied. The Order of reference recited that “Entry of this

case into the Court’s mediation program shall not be deemed to change any timetable set by the

Court contained in a scheduling order or otherwise governing the completion of discovery. . . .”

(Doc 23). The mediator worked quickly to ensure that the case was not delayed. Parties can

simultaneously litigate and negotiate quite satisfactorily.

                 Nevertheless, the date in paragraph 5 of the Order of November 12, 2020 is

extended to May 15, 2020. The parties may agree to their own schedule to complete fact

discovery by that date. The date in paragraph 7 for the completion of expert discovery is
         Case 1:19-cv-08332-PKC Document 30 Filed 01/24/20 Page 2 of 2



extended to June 30. All other provisions of the November 12 Order remain unchanged. The

conference is adjourned from March 18, 2020 to June 26, 2020 at 1:45 p.m.

              SO ORDERED.




Dated: New York, New York
       January 24, 2020




                                              2
